DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Parent information in paragraph 1 should be updated to reflect their status and/or patent number(s).  
Appropriate correction is required.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “monoaxial screw” in claims 4, 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,758,276 (‘276) in view of Sherman US 2006/0241593. 
Regarding Claim 1, ‘276 discloses a variable height pedicle screw for spinal fixation (claim 1 preamble), comprising: 

a variable height engagement ramp disposed as an angled top surface located above the threaded portion (“variable height engagement ramp” claim 1)  and an internal threading (“internally threaded portion” claim 3); and 
an adjustable height component (claim 1 “adjustable height component”) having an angled bottom surface, the adjustable height component disposed on top of the variable height engagement ramp in slidable contact with the angled top surface (claim 1), the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (claim 1); 
and a tightening screw (“polyaxial screw” claim 3) and in threading engagement with the internal threading of the longitudinal screw so as to affix the longitudinal screw to the adjustable height component (claim 3), 
wherein the angled bottom surface and the angled top surface are in non-threaded contact and slidable with respect to each other to adjust a height of the adjustable height component (claim 1).
‘276 also discloses the limitations of Claim 3 (see Claim 2), Claim 4 (see Claim 3), Claim 4 (see Claim 3), Claim 5 (see Claim 4), Claim 6 (see Claim 5), Claim 7 (see Claim 6), Claim 8 (see Claim 1, 7, 9), Claim 9 (see Claim 8), Claim 10 (see Claim 9), Claim 11 (see Claim 1), Claim 12 (see Claim 10).
‘276 does not disclose an adjustable height component having a through-opening and the tightening screw received in the through-opening.

a longitudinal screw (#12) having an external threaded portion (#16), an internal threading (#44, Fig 4); and 
an adjustable height component (#30) having a through-opening (through opening for screw #32 to pass there through paragraph 29), the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (paragraph 21 “working height may vary”); and
 a tightening screw (#32, Fig 7, having polyaxial head #54) received in the through-opening and in threading engagement with the internal threading of the longitudinal screw so as to affix the longitudinal screw to the adjustable height component (Fig 7, paragraph 24, 29).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘276 to include a through opening, the tightening screw extending through the through opening in view of Sherman because this is a known configuration for the adjustable height component to accept a tightening screw. 

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,758,276 (‘276) and Sherman US 2006/0241593, as applied to claim 1 above, and in further view of De Kalb US 487,721.

De Kalb discloses a variable height engagement ramp (upper surface of #3) and
an adjustable height component (the other #3) engaged with each other (Fig 1), the
adjustable height component and engagement ramps are corrugated (Fig 1-3) in the
form of a plurality of positive ratchet locators (#5, Fig 1, 3) locator for incremental height
adjustment and limit movement therebetween (page 1 line 30-35).

It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘276 as modified to have the corrugated surfaces be in the form of at least one ratchet in view of De Kalb above because this provides a known type of corruaged surface for improved self-locking, incremental height adjustment and limit movement there between and limits movement there between.



Claims 1, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,758,276 (‘276) in view of Sherman US 2006/0241593. 
Regarding Claim 1, ‘276 discloses a variable height pedicle screw for spinal fixation (claim 11 preamble), comprising: 

a variable height engagement ramp disposed as an angled top surface located above the threaded portion (“variable height engagement ramp” claim 11)  and an internal threading (“internally threaded portion” claim 12); and 
an adjustable height component (claim 11 “adjustable height component”) having an angled bottom surface, the adjustable height component disposed on top of the variable height engagement ramp in slidable contact with the angled top surface (claim 11), the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (claim 11); 
and a tightening screw (“polyaxial screw” claim 12) and in threading engagement with the internal threading of the longitudinal screw so as to affix the longitudinal screw to the adjustable height component (claim 12), 
wherein the angled bottom surface and the angled top surface are in non-threaded contact and slidable with respect to each other to adjust a height of the adjustable height component (claim 11).
‘276 also discloses the limitations of Claim 13 (see Claim 11).
‘276 does not disclose an adjustable height component having a through-opening and the tightening screw received in the through-opening.
Sherman discloses a variable height pedicle screw (Fig 7) for spinal fixation, comprising: 

an adjustable height component (#30) having a through-opening (through opening for screw #32 to pass there through paragraph 29), the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (paragraph 21 “working height may vary”); and
 a tightening screw (#32, Fig 7, having polyaxial head #54) received in the through-opening and in threading engagement with the internal threading of the longitudinal screw so as to affix the longitudinal screw to the adjustable height component (Fig 7, paragraph 24, 29).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘276 to include a through opening, the tightening screw extending through the through opening in view of Sherman because this is a known configuration for the adjustable height component to accept a tightening screw. 


Claims 14, 16-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,758,276 (‘276) in view of Sherman US 2006/0241593. 
Regarding Claim 14, ‘276 discloses a variable height pedicle screw for spinal fixation (claim 11, preamble), comprising: 

a variable height engagement ramp (claim 11 “variable height engagement ramp”) disposed as an angled top surface located above the threaded portion and an internal threading (claim 12 “internally threaded”); and 
an adjustable height component (claim 11 “adjustable height component”) having an angled bottom surface, the adjustable height component disposed on top of the variable height engagement ramp in slidable contact with the angled top surface, the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (claim 11), the adjustable height component having an internal threading, the internal threading threadingly receive a rod compression screw to affix a rod to the adjustable height component (claim 13 threaded for “rod compression screw”); and
 a tightening screw (“polyaxial screw” claim 12) in threading engagement with the internal threading of the longitudinal screw so as to affix the longitudinal screw to the adjustable height component (claim 12, 14),  wherein the angled bottom surface and the angled top surface are in non-threaded contact and slidable with respect to each other to adjust a height of the adjustable height component (claim 11).
‘276 also discloses the limitations of Claim 16 (see Claim 12), Claim 17 (see Claim 14), Claim 20 (see Claim 11).
	‘276 does not disclose the adjustable height component a through-opening, a tightening screw received in the through-opening,  the adjustable height component 
Regarding Claim 14, Sherman discloses a variable height pedicle screw (Fig 7) for spinal fixation, comprising:
 a longitudinal screw (#12) having an external threaded portion (#16), an internal threading (#44, Fig 4); and 
an adjustable height component (#30) having a through-opening (through opening for screw #32 to pass there through paragraph 29), the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (paragraph 21 “working height may vary”), the adjustable height component being in a U-shape (Fig 7) having first and second opposing extensions (Fig 3, 7, rod “R” located between the extensions) each having an internal threading (internal threading for set screw #32, Fig 3, paragraph 21), the internal threading of both the first and second extensions adapted to threadingly receive a rod compression screw (set screw #32, Fig 3, paragraph 21) to affix a rod  (“R” Fig 3, 7) to the adjustable height component; and 
a tightening screw (#32, Fig 7) received in the through-opening and in threading engagement with the internal threading of the longitudinal screw so as to affix the longitudinal screw to the adjustable height component (Fig 7, paragraph 24, 29). 
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘267 to include a through-opening, a tightening screw received in the through-opening,  the adjustable height component being in a U-shape having first and second opposing extensions each 
Regarding Claim 18, 19, ‘276 (claims 11-14 ) is silent to these limitations.
However, ‘276 further discloses a positive stop (claim 8) and the variable height engagement ramp is integrally formed at an upper end of the longitudinally screw (claim 9).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘276 to include the positive stop and the variable height engagement ramp is integrally formed at an upper end of the longitudinally screw in view of other claims of ‘276 above because these provide a known configuration for an adjustable height pedicle screw. 

Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-14 of U.S. Patent No. 10,758,276 (‘276) and Sherman US 2006/0241593, as applied to claim 14 above, and in further view of De Kalb US 487,721.
‘276 as modified does not disclose the corrugated surface is in the form of at a plurality of positive ratchet locators for incremental height adjustment.
De Kalb discloses a variable height engagement ramp (upper surface of #3) and
an adjustable height component (the other #3) engaged with each other (Fig 1), the
adjustable height component and engagement ramps are corrugated (Fig 1-3) in the
form of a plurality of positive ratchet locators (#5, Fig 1, 3) locator for incremental height


It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify ‘276 as modified to have the corrugated surfaces be in the form of at least one ratchet in view of De Kalb above because this provides a known type of corruaged surface for improved self-locking, incremental height adjustment and limit movement there between and limits movement there between.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman US 2006/0241593 in view of Wallmann DE 4022299 (see English translation attached herein).
Regarding Claim 1, Sherman discloses a variable height pedicle screw (Fig 7) for spinal fixation, comprising: 
a longitudinal screw (#12) having an external threaded portion (#16), an internal threading (#44, Fig 4); and 
an adjustable height component (#30) having a through-opening (through opening for screw #32 to pass there through paragraph 29), the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (paragraph 21 “working height may vary”); and
 a tightening screw (#32, Fig 7) received in the through-opening and in threading engagement with the internal threading of the longitudinal screw so as to affix the longitudinal screw to the adjustable height component (Fig 7, paragraph 24, 29).
Regarding Claim 4, Sherman discloses the tightening screw (#32) includes a polyaxial screw (via head #54, paragraph 29) or a monoaxial screw to affix the adjustable height component to the longitudinal screw. 
Regarding Claim 5, Sherman discloses the adjustable height component includes an internal threading (internal threading for set screw #32, Fig 3, paragraph 21), the pedicle screw further comprising a rod compression screw (setscrew #32, 

Regarding Claim 6, Sherman discloses the tightening screw has an external polyaxial pivot head (#54, paragraph 29), and wherein the adjustable height component includes an internal polyaxial locator adapted to accept the external polyaxial pivot head (paragraph 29, the adjustable height component #30 would include an internal polyaxial locator that receives the polayaxial head #54). 
Regarding Claim 12, Sherman discloses the longitudinal screw has a smooth or threaded shank( (threaded, as seen in Fig 4, 7) for allowing the adjustable height component to be moved co-axially with respect to the longitudinal screw (with the adjustable height component #30 secured to the longitudinal screw, rotation or adjustment of the longitudinal screw will also move the adjustable height component along the same axis as the longitudinal screw). 
	Sherman discloses the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (paragraph 21 “working height may vary”) but does not disclose a variable height engagement ramp disposed as an angled top surface located above the threaded portion and the adjustable height component having a through-opening and an angled bottom surface, the adjustable height component disposed on top of the variable height engagement ramp in slidable contact with the angled top surface, wherein the angled bottom surface and the angled top surface are in non-threaded contact and 
Wallmann, pertinent to the problem of adjusting the height between two component,  discloses a variable height engagement ramp (#8) (see Fig 1), an adjustable height component (#1) having an angled bottom
surface (paragraph 21 where #1 and #2 are essentially the same and would also have a corresponding angled bottom surface #8) and disposed on top of the variable height engagement ramp in slidable contact with the angled top surface (Fig 1, paragraph 22, 27-28) , and the adjustable height component capable of being axially adjusted intraoperatively with respect to a tightening screw (Fig 1, paragraph 2, openings #6 allows passage of a fastener such as a bolt/fastener, paragraph 4, 14,  28), wherein the angled bottom surface and the angled top surface are in non-threaded contact and slidable with respect to each other to adjust a height of the adjustable height component (see Fig 1), the variable height engagement ramp and the angled bottom surface in the form of washers (Fig 1) allowing for the height to be adjusted between the two components in a stable relationship that are connected by a screw connection (paragraph 2, 16).
It would have been obvious to one having ordinary skill in the art at a time before
the effective filing date of the claimed invention to modify Sherman to have the proximal
end of the longitudinal screw include a variable engagement ramp and
the adjustable height component to also an angled bottom surface in view of Wallmann because this allows the height to be adjusted in a stable relationship between the two components that are connected by a screw connection.
Claim 3, Sherman as modified discloses the height of the adjustable
height component is capable of being adjusted intraoperatively before or after
installation of the longitudinal screw (as modified by Wallmann, one is able to adjust
the height before or after installation of the longitudinal screw).

Regarding Claim 7, Sherman as modified discloses the variable height
engagement ramp has an outer diameter that is substantially equal to an outer diameter
of the adjustable height component (see Figs 1, in Wallmann).

Regarding Claim 8, Sherman as modified discloses the variable height
engagement ramp is positioned at an end of the longitudinal screw that is adjacent to
the adjustable height component (as discussed with the modification in view of
Wallmann).

Regarding Claim 9, Sherman as modified discloses the adjustable height
component includes a positive stop configured to engage a portion of variable height
engagement ramp (with the modification in view of Wallmann, see Fig below, paragraph 21 in Wallman, where the adjustable height component has a stop where the engagement ramp has a corresponding portion).


    PNG
    media_image1.png
    493
    601
    media_image1.png
    Greyscale

Regarding Claim 10, Sherman as modified discloses the variable height engagement ramp is integrally formed at an end of the longitudinal screw that is adjacent to the adjustable height component (as discussed in the modification above, where the top of the longitudinal screw includes the variable height engagement ramp).

Regarding Claim 11, Sherman as modified discloses the variable height engagement ramp further includes a pressure distribution ramp (Wallmann: Fig 1 #10, paragraph 28, pressure more evenly distributed and prevents “tipping”)



Claims 14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman US 2006/0241593 in view of Wallmann DE 3321403 (see English translation attached herein).
Regarding Claim 14, Sherman discloses a variable height pedicle screw (Fig 7) for spinal fixation, comprising:
 a longitudinal screw (#12) having an external threaded portion (#16), an internal threading (#44, Fig 4); and 
an adjustable height component (#30) having a through-opening (through opening for screw #32 to pass there through paragraph 29), the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (paragraph 21 “working height may vary”), the adjustable height component being in a U-shape (Fig 7) having first and second opposing extensions (Fig 3, 7, rod “R” located between the extensions) each having an internal threading (internal threading for set screw #32, Fig 3, paragraph 21), the internal threading of both the first and second extensions adapted to threadingly receive a rod compression screw (set screw #32, Fig 3, paragraph 21) to affix a rod  (“R” Fig 3, 7) to the adjustable height component; and 
a tightening screw (#32, Fig 7) received in the through-opening and in threading engagement with the internal threading of the longitudinal screw so as to affix the longitudinal screw to the adjustable height component (Fig 7, paragraph 24, 29). 
Claim 16, Sherman discloses the tightening screw (#32) includes a polyaxial screw (via head #54, paragraph 29) or a monoaxial screw to affix the adjustable height component to the longitudinal screw. 

Regarding Claim 17 Sherman discloses the tightening screw has an external polyaxial pivot head (#54, paragraph 29), and wherein the adjustable height component includes an internal polyaxial locator adapted to accept the external polyaxial pivot head (paragraph 29, the adjustable height component #30 would include an internal polyaxial locator that receives the polayaxial head #54). 

Sherman discloses the adjustable height component adapted to be adjustably affixed to the longitudinal screw, and be axially adjusted intraoperatively relative to the longitudinal screw (paragraph 21 “working height may vary”) but does not disclose the longitudinal screw having a variable height engagement ramp disposed as an angled top surface located above the threaded portion, the adjustable height component having an angled bottom surface, the adjustable height component disposed on top of the variable height engagement ramp in slidable contact with the angled top surface, wherein the angled bottom surface and the angled top surface are in non-threaded contact and slidable with respect to each other to adjust a height of the adjustable height component. 


surface (paragraph 21 where #1 and #2 are essentially the same and would also have a corresponding angled bottom surface #8) and disposed on top of the variable height engagement ramp in slidable contact with the angled top surface (Fig 1, paragraph 22, 27-28) , and the adjustable height component capable of being axially adjusted intraoperatively with respect to a tightening screw (Fig 1, paragraph 2, openings #6 allows passage of a fastener such as a bolt/fastener, paragraph 4, 14,  28), wherein the angled bottom surface and the angled top surface are in non-threaded contact and slidable with respect to each other to adjust a height of the adjustable height component (see Fig 1), the variable height engagement ramp and the angled bottom surface in the form of washers (Fig 1) allowing for the height to be adjusted between the two components in a stable relationship that are connected by a screw connection (paragraph 2, 16).
It would have been obvious to one having ordinary skill in the art at a time before
the effective filing date of the claimed invention to modify Sherman to have the proximal
end of the longitudinal screw include a variable engagement ramp and
the adjustable height component to also include an angled bottom surface in view of Wallmann because this allows the height to be adjusted in a stable relationship between the two components that are connected by a screw connection.

Regarding Claim 18, Sherman as modified discloses the adjustable height

engagement ramp (with the modification in view of Wallmann, see Fig below, paragraph 21 in Wallman, where the adjustable height component has a stop where the engagement ramp has a corresponding portion).


    PNG
    media_image1.png
    493
    601
    media_image1.png
    Greyscale







Regarding Claim 19, Sherman as modified discloses the variable height engagement ramp is integrally formed at an end of the longitudinal screw that is adjacent to the adjustable height component (as discussed in the modification above, where the top of the longitudinal screw includes the variable height engagement ramp).



Claims 2, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sherman US 2006/0241593 and Wallmann DE 3321403 (see English translation attached herein), as applied to claims 1, 14, and in further view of De Kalb US 487,721.
Sherman as modified by Wallmann discloses the height adjustable component can include a corrugated surface to improve self locking (Wallmann: paragraph 18) but does not disclose the corrugated surface is in the form of at a plurality of positive ratchet locators for incremental height adjustment.
De Kalb discloses a variable height engagement ramp (upper surface of #3) and
an adjustable height component (the other #3) engaged with each other (Fig 1), the
adjustable height component and engagement ramps are corrugated (Fig 1-3) in the
form of a plurality of positive ratchet locators (#5, Fig 1, 3) locator for incremental height
adjustment and limit movement therebetween (page 1 line 30-35).

It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Sherman as modified to have the corrugated surfaces be in the form of at least one ratchet in view of De Kalb 

Allowable Subject Matter
If applicant files a terminal disclaimer so that the double patenting rejections are overcome, Claims 13, 20 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
See PTO 892 for art of cited interest, in particular pedicle screws with adjustable heights or devices with corresponding ramped surfaces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773